Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed February 15, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 6, filed May 5, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 (Chiao in view of Jago and Perry) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Chiao in view of Jago and Ishrak, as shown below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (US 5882309 A, published date March 16, 1999) in view of Jago et al. (US 6629929 B1, published date October 7, 2003) and Ishrak et al. (US 5677491 A, published October 14, 1997), hereinafter referred to as Chiao, Jago, and Ishrak, respectively. 
Regarding claim 1, Chiao teaches an ultrasound system (Fig. 1, ultrasound imaging system) providing elevation focus control comprising: 
an array transducer comprising at least three adjacent rows of transducer elements (Fig. 5A5B, multi-row transducer array), including an inner row (Fig. SA-5B, row 12a) and outer rows (Fig. SA-5B, rows 12b-12e), each row extending in an azimuth dimension and the rows being adjacent in an elevation dimension (Fig. 5A-5B, transducer array 10D comprising of multiple rows 12a-12e), and 
a beamformer coupled to the array transducer and adapted to transmit beams from the array transducer in different modes using different rows of transducer elements (see Figs. 4A-B; see col. 3, lines 53-66 - "In the 1.25D array shown in FIG. 4A, a multiplicity of multiplexers 34 are respectively connected to a corresponding multiplicity of signal leads 35 (only one multiplexer and one signal lead are seen in FIG. 4A). Each signal lead 35 is connected to a respective beamformer channel (not shown in FIG. 4A). Each multiplexer 34 has three internal switches which multiplex signal leads 26, 28, and 30 to connect with signal lead 35. Each column of transducer elements is connected to a respective set of such signal leads: the central row element 12a being connected to signal lead 26; the paired elements 12b, 12c of the intermediate rows being connected in parallel to signal lead 28; and the paired elements 12d, 12e of the outermost rows being connected in parallel to signal lead 30."), 
wherein each mode produces beams exhibiting a predetermined elevation focal depth (Fig. 5A-B; see col. 4, lines 6-18 - “With the multiplexer switches 34a for the center row of elements 12a closed and switches 346 and 34c open, the transmit delays are set to provide azimuthal focusing in the near field, and the near portion of the beam data is acquired. Next, switches 34a and 34b are closed, the transmit and receive delays are reconfigured, and the mid-field data is acquired using rows 12a, 12b and 12c. Finally, all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a12e. Data from the three zones are spliced together in the imaging system, with care being taken to compensate for the change in sensitivity at the transition."). 
Chiao does not explicitly teach: 
wherein faces of the transducer elements of the inner row comprise a cylindrical curvature in the elevation dimension and faces of the transducer elements of the outer rows comprise a curvature in the elevation dimension, wherein a radius of the curvature is different than a radius of the cylindrical curvature; 
a user control adapted to indicate a depth of interest in an ultrasound image; and a beamformer controller, coupled to the beamformer and the user control, and adapted to control the beamformer to transmit beams from the array transducer with an elevation focal depth which is optimal for an indicated depth of interest. 
Whereas, Jago, in the same field of endeavor, teaches:
a user control (Fig. 4, control panel 38) adapted to indicate a depth of interest in an ultrasound image (Fig. 4-5; see col. 4, lines 29- 32 - "...a method for controlling a focusing operation in the imaging unit 106 begins when a user of the system 100 inputs a desired point of interest and a range of interest using control panel 38, step 500."); and 
a beamformer controller (Fig. 4, system controller 228), coupled to the beamformer (Fig. 4, beam former 204) and the user control (Fig. 4, control panel 38), and adapted to control the beamformer to transmit beams from the array transducer with an elevation focal depth (Fig. 2, beam 50, focal position 52, transducer elements 24), which is optimal for an indicated depth of interest (see col. 4, lines 49-50 - "After receiving the data, the system controller 228 determines the optimum set of actual transmit focal zones to use."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Chiao, by including to the system a user control adapted to indicate a depth of interest in an ultrasound image, and a beamformer controller, coupled to the beamformer and the user control, and adapted to control the beamformer to transmit beams from the array transducer with an elevation focal depth which is optimal for an indicated depth of interest, as disclosed in Jago. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to control the ultrasound transmit beams for optimal resolution of the depth of interest, as taught in Jago (see col. 2, lines 3-19). 
Chiao in view of Jago does not explicitly teach the faces of the transducer elements of the inner row comprise a cylindrical curvature in the elevation dimension and faces of the transducer elements of the outer rows comprise a curvature in the elevation dimension, wherein a radius of the curvature is different than a radius of the cylindrical curvature.
	Whereas, Ishrak, in the same field of endeavor, teaches the faces of the transducer elements of the inner row comprise a cylindrical curvature in the elevation dimension and faces of the transducer elements of the outer rows comprise a curvature in the elevation dimension, wherein a radius of the curvature is different than a radius of the cylindrical curvature (Fig. 4a-4b, where the faces of the transducer elements of the inner row (transducer element 420) has a different radius of curvature in the elevational dimension (elevational plane) than the faces of the transducer elements of the outer rows (transducer elements 410 and 411)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array transducer, as disclosed in Chiao in view of Jago, by having the faces of the transducer elements of the inner row comprise a cylindrical curvature in the elevation dimension and faces of the transducer elements of the outer rows comprise a curvature in the elevation dimension, wherein a radius of the curvature is different than a radius of the cylindrical curvature, as disclosed in Ishrak. One of ordinary skill in the art would have been motivated to make this modification in order for the curved shape of the elements in the elevational plane to provide less element error than would be achieved with electronic focusing of a perfectly flat surface, even at an intermediate focal zone, as taught in Ishrak (see col. 8, lines 37-40). 
Furthermore, regarding claim 2, Jago further teaches wherein the user control is further adapted to indicate a depth of interest by setting a displayed image depth (Fig. 4-5; see col. 4, lines 12- 20, 29-32 - "The system controller 228 may apply appropriate control data to the beamformer 204 over control line 210 to control the location of the focal position or positions. The system controller 228 may also couple further data to the beamformer 204, such as data controlling the sizes of the transmit and receive apertures. The image data from the signal processors are then applied to the scan converter 226, which arranges the image data into respective ultrasonic image frame data of the desired image format...a method for controlling a focusing operation in the imaging unit 106 begins when a user of the system 100 inputs a desired point of interest and a range of interest using control panel 38, step 500."). 
Furthermore, regarding claim 3, Jago further teaches wherein the beamformer controller is further adapted to control the beamformer to transmit beams with an elevation focal depth at or around a center of an image (Fig. 4; see col. 4, lines 32-37, 41-44 - "The point of interest may be defined by a distance in a direction normal to the center of the transducer array. The range of interest may be defined as a length or distance covering a depth of a field of interest along a line normal to the center of the transducer array...Alternatively, the user may input a point of interest and a range of interest such that the system controller 228 assumes that the point of interest is in the center of the range of interest." Where the center of an image is equated to the center of the range of interest). 
The motivation for claims 2-3 was shown previously in claim 1.
Furthermore, regarding claim 7, Chiao further teaches wherein the beamformer is further adapted to transmit beams from the array transducer in a first mode using only the inner row of transducer elements (see Fig. 5A, multiplexer switch 34a closed with the multiplexer switches 34b and 34c open, using only the center (inner) row of transducer elements 12a). 
Furthermore, regarding claim 8, Chiao further teaches wherein the beams transmitted in the first mode exhibit a near field elevation focus depth (see Fig. 5A; see col. 4, lines 6-10 - "With the multiplexer switches 34a for the center row of elements 12a closed and switches 34b and 34c open, the transmit delays are set to provide azimuthal focusing in the near field, and the near portion of the beam data is acquired."; see col. 6, lines 6-8 - “The portion of the lens which covers the central row of the array has a short focal length, for best near-field performance when only the central row is active."). 
Furthermore, regarding claim 9, Chiao further teaches wherein the beamformer is further adapted to transmit beams from the array transducer in a second mode using the inner row and outer rows of transducer elements (see Fig. 5A; see col. 4, lines 13-15 - "...all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a-12e."). 
Furthermore, regarding claim 10, Chiao further teaches wherein the beams transmitted in the second mode exhibit a far field elevation focus depth (see Fig. 5A; see col. 4, lines 13-15 - "...all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a-12e." where using the inner row and outer rows are equated to using rows 12a-12e). 
Furthermore, regarding claim 11, Chiao further teaches wherein the beamformer is further adapted to transmit beams from the array transducer in the second mode using a full elevation aperture (Fig. 5A; see col. 4, lines 13-15 - "...all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a-12e." where the full elevation aperture is equated to using rows 12a-12e). 
Furthermore, regarding claim 12, Chiao further teaches wherein the beamformer is further adapted to transmit beams from the array transducer in a third mode using the inner row of transducer elements for a first transmission at a beam location and the inner and outer rows of transducer elements for a second transmission at the beam location (see Fig. 5A-B; see col. 4, lines 4-18 - "Because changing the state of the multiplexer switches generates noise, use of this probe typically requires three transmit - receive cycles per beam. With the multiplexer switches 34a for the center row of elements 12a closed and switches 34b and 34c open, the transmit delays are set to provide azimuthal focusing in the near field, and the near portion of the beam data is acquired. Next, switches 34a and 34b are closed, the transmit and receive delays are reconfigured, and the mid-field data is acquired using rows 12a, 12b and 12c. Finally, all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a-12e. Data from the three zones are spliced together in the imaging system, with care being taken to compensate for the change in sensitivity at the transition." The first transmission acquired with the inner row 12a and the second transmission acquired with all of the rows 12a-e. The spliced combination can be considered the third mode). 
Furthermore, regarding claim 13, Chiao further teaches wherein the beams transmitted in the third mode exhibit an extended focal region between near field and far field elevation focal depths (see Fig. 5A-B; see col. 4, lines 4-18 - "Because changing the state of the multiplexer switches generates noise, use of this probe typically requires three transmit-receive cycles per beam. With the multiplexer switches 34a for the center row of elements 12a closed and switches 34b and 34c open, the transmit delays are set to provide azimuthal focusing in the near field, and the near portion of the beam data is acquired. Next, switches 34a and 34b are closed, the transmit and receive delays are reconfigured, and the mid-field data is acquired using rows 12a, 12b and 12c. Finally, all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a-12e. Data from the three zones are spliced together in the imaging system, with care being taken to compensate for the change in sensitivity at the transition." The spliced combination can be considered the third mode). 
Furthermore, regarding claim 14, Chiao further teaches wherein transducer elements of the inner row further exhibit a mechanical elevation focal depth in the near field (see Fig. 5A, only multiplexer switch 34a closed for only center row elements 12a focusing in near field depth). 
Furthermore, regarding claim 15, Chiao further teaches wherein transducer elements of the outer row further exhibit a mechanical elevation focal depth in the far field (see Fig. 5, all multiplexer switches 34a-c closed for all row elements 12a-e focusing in far field depth).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao in view of Jago and Ishrak, as applied to claim 1 above, and further in view of Park et al. (US 20150148674 A1, published May 28, 2015), hereinafter referred to as Park. 
Regarding claim 4, Chiao in view of Jago and Ishrak teaches all of the elements as disclosed in claim 1 above. 
Chiao in view of Jago and Ishrak does not explicitly teach wherein the user control is further adapted to indicate a depth of interest by positioning a location of interest graphic in an ultrasound image. 
Whereas, Park, in the same field of endeavor, teaches wherein the user control is further adapted to indicate a depth of interest by positioning a location of interest graphic in an ultrasound image (Fig. 15 and 16A-16B; see para. 0160 — “In operation S1510, the ultrasound apparatus 1000 may display at least one indicator, indicating a focal depth of the first ultrasound signal, on an elastography image. The focal depth may denote a position on which the first ultrasound signal focuses. Here, the at least one indicator indicating the focal depth may be displayed as various types. For example, the indicator may be displayed as an arrow, a line, a box, a circle, or the like, but is not limited thereto.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user control, as disclosed in Chiao in view of Jago and Ishrak, by having the user control indicate a depth of interest by positioning a location of interest graphic in an ultrasound image, as disclosed in Park. One of ordinary skill in the art would have been motivated to make this modification in order for the user to check a degree of accuracy of each region of an elastography image and for the user to change the transmission position of the first ultrasound signal through simple user manipulation, as taught in Park (see para. 0113). 
Furthermore, regarding claim 5, Park further teaches wherein the beamformer controller is further adapted to control the beamformer to transmit beams with an elevation focal depth at or around a depth of the location of interest graphic (Fig. 15 and 16A-16B; see para. 0165 —“...the ultrasound apparatus 1000 may adjust the focal depth of the first ultrasound signal on the basis of the movement of the indicator 1601. The ultrasound apparatus 1000 may transmit the first ultrasound signal to the object according to the adjusted focal depth. At this point, a new shear wave may be generated in the object. The ultrasound apparatus 1000 may trace the new shear wave by using a second ultrasound signal, and generate the new elastography image by using speed information of the new shear wave.” Where the depth of the location of interest graphic is equated to indicator 1601). 
Furthermore, regarding claim 6, Park further teaches wherein the different transmit beams further comprise transmit beams with different elevation foci (Fig. 15 and 16A-16B; see para. 0165 — “..the ultrasound apparatus 1000 may adjust the focal depth of the first ultrasound signal on the basis of the movement of the indicator 1601. The ultrasound apparatus 1000 may transmit the first ultrasound signal to the object according to the adjusted focal depth. At this point, a new shear wave may be generated in the object. The ultrasound apparatus 1000 may trace the new shear wave by using a second ultrasound signal, and generate the new elastography image by using speed information of the new shear wave.”). 
The motivation for claims 5-6 was shown previously in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793